Exhibit 10.2

 

MICROSOFT CORPORATION

 

1991 STOCK OPTION PLAN

(as amended and restated as of November 15, 2004)

 

1. Purpose of the Plan. The purposes of this Stock Option Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to such individuals, and to
promote the success of the Company’s business by aligning employee financial
interests with long-term shareholder value.

 

Options granted hereunder may be either Incentive Stock Options or Nonqualified
Stock Options, at the discretion of the Board and as reflected in the terms of
the written option agreement.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Board” shall mean the Committee, if such Committee has been appointed, or
the Board of Directors of the Company, if such Committee has not been appointed.

 

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c) “Committee” shall mean the Committee appointed by the Board of Directors in
accordance with paragraph (a) of Section 4 of the Plan, if one is appointed;
provided, however, if the Board of Directors appoints more than one Committee
pursuant to Section 4, then “Committee” shall refer to the appropriate
Committee, as indicated by the context of the reference.

 

(d) “Common Shares” shall mean the common shares of Microsoft Corporation.

 

(e) “Company” shall mean Microsoft Corporation, a Washington corporation and any
successor thereto.

 

(f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of sick leave,
maternity leave, infant care leave, medical emergency leave, military leave, or
any other leave of absence authorized in writing by a Vice President of the
Company prior to its commencement.

 

(g) “Employee” shall mean any person, including officers, employed by the
Company or any Parent or Subsidiary of the Company.

 

(h) “Incentive Stock Option” shall mean any Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

(i) “Maximum Annual Employee Grant” shall have the meaning set forth in Section
5(e).



--------------------------------------------------------------------------------

(j) “Non-Employee Director” shall have the same meaning as defined or
interpreted for purposes of Rule 16b-3 (including amendments and successor
provisions) as promulgated by the Securities and Exchange Commission pursuant to
its authority under the Exchange Act (“Rule 16b-3”).

 

(k) “Nonqualified Stock Option” shall mean an Option not intended to qualify as
an Incentive Stock Option.

 

(l) “Option” shall mean a stock option granted pursuant to the Plan.

 

(m) “Optioned Shares” shall mean the Common Shares subject to an Option.

 

(n) “Optionee” shall mean an Employee who receives an Option.

 

(o) “Outside Director” shall have the same meaning as defined or interpreted for
purposes of Section 162(m) of the Code.

 

(p) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(q) “Plan” shall mean this 1991 Stock Option Plan, including any amendments
thereto.

 

(r) “Share” shall mean one Common Share, as adjusted in accordance with Section
11 of the Plan.

 

(s) “Subsidiary” shall mean (i) in the case of an Incentive Stock Option a
“subsidiary corporation,” whether now or hereafter existing, as defined in
Section 424(f) of the Code, and (ii) in the case of a Nonqualified Stock Option,
in addition to a subsidiary corporation as defined in (i), a limited liability
company, partnership or other entity in which the Company controls 50 percent or
more of the voting power or equity interests.

 

3. Shares Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of shares which may be optioned and sold
under the Plan is 4,202,262,379 Common Shares. The Shares may be authorized, but
unissued, or reacquired Common Shares.

 

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall
become available for future grant or awards under the Microsoft Corporation 2001
Stock Plan (the “2001 Plan”).

 

4. Administration of the Plan.

 

(a) Procedure. The Plan shall be administered by the Board of Directors of the
Company.

 

2



--------------------------------------------------------------------------------

(1) The Board of Directors may appoint one or more Committees each consisting of
not less than two members of the Board of Directors to administer the Plan on
behalf of the Board of Directors, subject to such terms and conditions as the
Board of Directors may prescribe. Once appointed, such Committees shall continue
to serve until otherwise directed by the Board of Directors.

 

(2) Any grants of Options to officers who are subject to Section 16 of the
Securities Exchange Act of 1934 (the “Exchange Act”) shall be made by (i) a
Committee of two or more directors, each of whom is a Non-Employee Director and
an Outside Director or (ii) as otherwise permitted by both Rule 16b-3, Section
162(m) of the Code and other applicable regulations.

 

(3) Subject to the foregoing subparagraphs (1) and (2), from time to time the
Board of Directors may increase the size of the Committee(s) and appoint
additional members thereof, remove members (with or without cause) and appoint
new members in substitution therefor, or fill vacancies however caused.

 

(b) Powers of the Board. Subject to the provisions of the Plan, the Board shall
have the authority, in its discretion: (i) to grant Incentive Stock Options or
Nonqualified Stock Options; (ii) to determine, in accordance with Section 8(b)
of the Plan, the fair market value of the Shares; (iii) to determine, in
accordance with Section 8(a) of the Plan, the exercise price per share of
Options to be granted; (iv) to determine the Employees to whom, and the time or
times at which, Options shall be granted and the number of Shares to be
represented by each Option; (v) to interpret the Plan and the terms of Options;
(vi) to prescribe, amend, and rescind rules and regulations relating to the
Plan; (vii) to determine the terms and provisions of each Option granted (which
need not be identical) and, with the consent of the holder thereof, modify or
amend any Option; (viii) to reduce the exercise price per share of outstanding
and unexercised Options; (ix) to accelerate or defer (with the consent of the
Optionee) the vesting or exercise date of any Option; (x) to authorize any
person to execute on behalf of the Company any instrument required to effectuate
the grant of an Option previously granted by the Board; and (xi) to make all
other determinations deemed necessary or advisable for the administration of the
Plan; provided that, no consent of an Optionee is necessary under clauses (vii)
or (ix) if the modification, amendment, acceleration, or deferral in the
reasonable judgment of the Board confers a benefit on the Optionee, or is made
pursuant to an adjustment in accordance with Section 11.

 

(c) Effect of Board’s Decision. All decisions, determinations, and
interpretations of the Board shall be final and binding on all Optionees and any
other holders of any Options granted under the Plan.

 

5. Eligibility.

 

(a) Options may be granted only to Employees. For avoidance of doubt, directors
are not eligible to participate in the Plan unless they are full-time Employees.

 

(b) Each Option shall be designated in the written option agreement as either an
Incentive Stock Option or a Nonqualified Stock Option. However, notwithstanding
such designations, to the extent that the aggregate fair market value of the
Shares with respect to

 

3



--------------------------------------------------------------------------------

which Options designated as Incentive Stock Options are exercisable for the
first time by any Optionee during any calendar year (under all plans of the
Company) exceeds $100,000, such Options shall be treated as Nonqualified Stock
Options.

 

(c) For purposes of Section 5(b), Options shall be taken into account in the
order in which they were granted, and the fair market value of the Shares shall
be determined as of the time the Option with respect to such Shares is granted.

 

(d) Nothing in the Plan or any Option granted hereunder shall confer upon any
Optionee any right with respect to continuation of employment with the Company,
nor shall it interfere in any way with the Optionee’s right or the Company’s
right to terminate the employment relationship at any time, with or without
cause.

 

(e) The maximum number of Shares with respect to which an Option or Options may
be granted to any Employee in any one taxable year of the Company shall not
exceed 16,000,000 shares (the “Maximum Annual Employee Grant”).

 

6. Term of Plan. The Plan shall become effective upon its adoption by the Board.
No new Options may be granted under the Plan, provided that Shares subject to
the Plan (other than Shares issued in the exercise of Options granted under the
Plan) shall be available for grants and awards under the 2001 Plan as provided
in Section 3 and awards shall be subject to adjustment as provided in Section
11.

 

7. Term of Option. The term of each Option shall be no more than ten (10) years
from the date of grant. However, in the case of an Incentive Stock Option
granted to an Optionee who, at the time the Option is granted, owns Shares
representing more than ten percent (10%) of the voting power of all classes of
shares of the Company or any Parent or Subsidiary, the term of the Option shall
be no more than five (5) years from the date of grant.

 

8. Exercise Price and Consideration.

 

(a) The per Share exercise price under each Option shall be such price as is
determined by the Board, subject to the following:

 

(1) In the case of an Incentive Stock Option

 

(i) granted to an Employee who, at the time of the grant of such Incentive Stock
Option, owns shares representing more than ten percent (10%) of the voting power
of all classes of shares of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the fair market value per
Share on the date of grant.

 

(ii) granted to any other Employee, the per Share exercise price shall be no
less than 100% of the fair market value per Share on the date of grant.

 

4



--------------------------------------------------------------------------------

(2) In the case of a Nonqualified Stock Option the per Share exercise price may
be less than, equal to, or greater than the fair market value per Share on the
date of grant.

 

(b) The fair market value per Share shall be the closing price per share of the
Common Share on the Nasdaq Stock Market (“Nasdaq”) on the date of grant. If the
Shares cease to be listed on Nasdaq, the Board shall designate an alternative
method of determining the fair market value of the Shares.

 

(c) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the Board at the
time of grant and may consist of cash and/or check. Payment may also be made by
delivering a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
proceeds necessary to pay the exercise price. If the Optionee is an officer of
the Company within the meaning of Section 16 of the Exchange Act, he may in
addition be allowed to pay all or part of the purchase price with Shares. If the
Optionee is a participant in the 1998 Microsoft Corporation Stock Option Gain
And Bonus Deferral Program, he may in addition be allowed to pay all or part of
the purchase price of any deferred Option with Shares. Shares used by officers
to pay the exercise price shall be valued at their fair market value on the
exercise date.

 

(d) Prior to issuance of the Shares upon exercise of an Option, the Optionee
shall pay any federal, state, and local withholding obligations of the Company,
if applicable. If an Optionee is an officer of the Company within the meaning of
Section 16 of the Exchange Act, he may elect to pay such withholding tax
obligations by having the Company withhold Shares having a value equal to the
amount required to be withheld. The value of the Shares to be withheld shall
equal the fair market value of the Shares on the day the Option is exercised.
The right of an officer to dispose of Shares to the Company in satisfaction of
withholding tax obligations shall be deemed to be approved as part of the
initial grant of an option, unless thereafter rescinded, and shall otherwise be
made in compliance with Rule 16b-3 and other applicable regulations.

 

9. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Board at the time of grant, and as shall be permissible under
the terms of the Plan.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may, as authorized by the Board, consist of any consideration and method
of payment allowable under Section 8(c) of the Plan. Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the share certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
shareholder shall exist with

 

5



--------------------------------------------------------------------------------

respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such share certificate promptly upon
exercise of the Option. In the event that the exercise of an Option is treated
in part as the exercise of an Incentive Stock Option and in part as the exercise
of a Nonqualified Stock Option pursuant to Section 5(b), the Company shall issue
a share certificate evidencing the Shares treated as acquired upon the exercise
of an Incentive Stock Option and a separate share certificate evidencing the
Shares treated as acquired upon the exercise of a Nonqualified Stock Option, and
shall identify each such certificate accordingly in its share transfer records.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the share certificate is issued, except as provided in
Section 11 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b) Termination of Status as Employee. In the event of termination of an
Optionee’s Continuous Status as an Employee, such Optionee may exercise stock
options to the extent exercisable on the date of termination. Such exercise must
occur within three (3) months (or such shorter time as may be specified in the
grant), after the date of such termination (but in no event later than the date
of expiration of the term of such Option as set forth in the Option Agreement).
To the extent that the Optionee was not entitled to exercise the Option at the
date of such termination, or does not exercise such Option within the time
specified herein, the Option shall terminate.

 

(c) Disability of Optionee. Notwithstanding the provisions of Section 9(b)
above, in the event of termination of an Optionee’s Continuous Status as an
Employee as a result of total and permanent disability (i.e., the inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
twelve (12) months), the Optionee may exercise the Option, but only to the
extent of the right to exercise that would have accrued had the Optionee
remained in Continuous Status as an Employee for a period of twelve (12) months
after the date on which the Employee ceased working as a result of the total and
permanent disability. Such exercise must occur within eighteen (18) months (or
such shorter time as is specified in the grant) from the date on which the
Employee ceased working as a result of the total and permanent disability (but
in no event later than the date of expiration of the term of such Option as set
forth in the Option Agreement). To the extent that the Optionee was not entitled
to exercise such Option within the time specified herein, the Option shall
terminate.

 

(d) Death of Optionee. Notwithstanding the provisions of Section 9(b) above, in
the event of the death of an Optionee:

 

(i) who is at the time of death an Employee of the Company, the Option may be
exercised, at any time within six (6) months following the date of death (but in
no event later than the date of expiration of the term of such Option as set
forth in the Option Agreement), by the Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent of the right to exercise that would have accrued had the Optionee
continued living and remained in Continuous Status as an Employee twelve (12)
months after the date of death; or

 

6



--------------------------------------------------------------------------------

(ii) whose Option has not yet expired but whose Continuous Status as an Employee
terminated prior to the date of death, the Option may be exercised, at any time
within six (6) months following the date of death (but in no event later than
the date of expiration of the term of such Option as set forth in the Option
Agreement), by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that had accrued at the date of termination.

 

(e) Notwithstanding subsections (b), (c), and (d) above, the Board shall have
the authority to extend the expiration date of any outstanding option in
circumstances in which it deems such action to be appropriate (provided that no
such extension shall extend the term of an option beyond the date on which the
option would have expired if no termination of the Employee’s Continuous Status
as an Employee had occurred).

 

10. Non-Transferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee; provided that the Board may
permit further transferability, on a general or specific basis, and may impose
conditions and limitations on any permitted transferability.

 

11. Adjustments Upon Changes in Capitalization or Merger. If any change is made
to the Shares by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Shares as a class without the Company’s receipt of consideration,
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the number and/or class of securities
and/or the price per share covered by outstanding Options under the Plan, and
(iii) the Maximum Annual Employee Grant. The Board may also make adjustments
described in (i)-(iii) of the previous sentence in the event of any distribution
of assets to shareholders other than a normal cash dividend. In determining
adjustments to be made under this Section 11, the Board may take into account
such factors as it deems appropriate, including (i) the restrictions of
applicable law, (ii) the potential tax consequences of an adjustment, and (iii)
the possibility that some Optionees might receive an adjustment and a
distribution or other unintended benefit, and in light of such factors or
circumstances may make adjustments that are not uniform or proportionate among
outstanding Options, modify vesting dates, defer the delivery of stock
certificates or make other equitable adjustments. Any such adjustments to
outstanding Options will be effected in a manner that precludes the enlargement
of rights and benefits under such Options. Adjustments, if any, and any
determinations or interpretations, including any determination of whether a
distribution is other than a normal cash dividend, made by the Board shall be
final, binding and conclusive. For purposes of this Section 11, conversion of
any convertible securities of the Company shall not be deemed to have been
effected “without receipt of consideration.” Except as expressly provided
herein, no issuance by the Company of shares of any class, or securities
convertible into shares of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of Shares subject to
an Option.

 

In the event of the proposed dissolution or liquidation of the Company, the
Option will terminate immediately prior to the consummation of such proposed
action, unless

 

7



--------------------------------------------------------------------------------

otherwise provided by the Board. The Board may, in the exercise of its sole
discretion in such instances, declare that any Option shall terminate as of a
date fixed by the Board and give each Optionee the right to exercise an Option
as to all or any part of the Optioned Shares, including Shares as to which the
Option would not otherwise be exercisable. In the event of a proposed sale of
all or substantially all of the assets of the Company, or the merger of the
Company with or into another corporation, each Option shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless such successor corporation
does not agree to assume the Option or to substitute an equivalent option, in
which case the Board shall, in lieu of such assumption or substitution, provide
for the Optionee to have the right to exercise the Option as to all of the
Optioned Shares, including Shares as to which the Option would not otherwise be
exercisable. If the Board makes an Option fully exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the Board
shall notify the Optionee that the Option shall be fully exercisable for a
period of fifteen (15) days from the date of such notice, and the Option will
terminate upon the expiration of such period.

 

12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Company completes the corporate action
relating to the grant of an option and all conditions to the grant have been
satisfied, provided that conditions to the exercise of an option shall not defer
the date of grant. Notice of a grant shall be given to each Employee to whom an
Option is so granted within a reasonable time after the determination has been
made.

 

13. Substitutions and Assumptions. The Board shall have the right to substitute
or assume Options in connection with mergers, reorganizations, separations, or
other transactions to which Section 424(a) of the Code applies, provided such
substitutions and assumptions are permitted by Section 424 of the Code and the
regulations promulgated thereunder. The number of Shares reserved pursuant to
Section 3 may be increased by the corresponding number of Options assumed and,
in the case of a substitution, by the net increase in the number of Shares
subject to Options before and after the substitution.

 

14. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable (including, but
not limited to amendments which the Board deems appropriate to enhance the
Company’s ability to claim deductions related to stock option exercises);
provided that any increase in the number of Shares subject to the Plan, other
than in connection with an adjustment under Section 11 of the Plan, shall
require approval of or ratification by the shareholders of the Company.

 

(b) Employees in Foreign Countries. The Board shall have the authority to adopt
such modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Subsidiaries may operate to assure the viability of the benefits from
Options granted to Employees employed in such countries and to meet the
objectives of the Plan.

 

(c) Effect of Amendment or Termination. Except as otherwise provided in Sections
4 and 11, any such amendment or termination of the Plan shall not affect Options

 

8



--------------------------------------------------------------------------------

already granted and such Options shall remain in full force and effect as if
this Plan had not been amended or terminated, unless mutually agreed otherwise
between the Optionee and the Board, which agreement must be in writing and
signed by the Optionee and the Company.

 

15. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder, and
the requirements of any stock exchange upon which the Shares may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

 

16. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

17. Shareholder Approval. The Plan, as amended, is subject to approval by the
shareholders of the Company at the 2004 Annual Meeting of Shareholders. If the
Plan, as herein amended, is not so approved by the shareholders, the Plan, as
previously approved, shall continue in effect.

 

 

[The number of shares in Sections 3 and 5(e) have been increased to reflect the
2-for-1 stock splits in May 1994, November 1996, February 1998, March 1999 and
February 2003. The number of shares in Section 3 has also been increased to
reflect the adjustments related to the special dividend payable December 2, 2004
to shareholders of record on November 17, 2004.]

 

9